Citation Nr: 1116195	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 4, 2003 to December 31, 2003, and from February 17, 2006 to May 20, 2006, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Boise, Idaho that in pertinent part, denied service connection for TBI.  A video conference hearing was held before the undersigned Veterans Law Judge in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that additional pertinent evidence, including records from the Social Security Administration, has been added to the file after the May 2009 statement of the case, and it does not appear that the RO has considered this evidence in connection with the current appeal.  The Veteran has not waived initial RO review of all of this evidence (although he did waive RO review of a single VA medical record at his Board hearing).  See 38 C.F.R. § 20.1304.  The RO must review all of the additional evidence obtained since the May 2009 statement of the case, and issue a supplemental statement of the case.  38 C.F.R. § 19.31(b).

The Veteran contends that he incurred several TBIs during active duty service, including one in March 2003 in which he was "blown off" a truck.  He has also contended that some of his pertinent service treatment records were lost or intentionally destroyed.  The Board notes that the Veteran has made several conflicting statements as to the alleged TBIs he received in service, and that he has also contended that he has memory impairment due to the alleged TBI.  In May 2003, it was noted that the Veteran complained of pain in the right shoulder, right leg, and back for two months after he fell out of a truck.  No mention was made of a head injury.  Several May and June 2003 service treatment records show complaints of back pain after he fell from a truck in March 2003.  A July 2003 service treatment record reflects that he was in a sandstorm in the desert on March 5, 2003, in which he climbed out of a truck, got picked up by the wind, and felt pain in his back and shoulder.  There was no mention of a head injury.  In July 2004, it was noted that the Veteran fell from a truck during active duty in March 2003, injuring his right shoulder and thoracic spine.  There are no service treatment records dated from February 2003 to April 2003.   The Board finds that the RO/AMC should make another attempt to obtain any additional service treatment records and service personnel records, in an attempt to verify the Veteran's assertion that he was treated for a TBI in service in March 2003.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

VA medical records reflect that the Veteran has given conflicting reports to treatment providers regarding his alleged TBIs in service.  For example, on VA examination in May 2004, the Veteran reported that on March 5, 2003, he was blown out of a truck, dislocating his right shoulder and fracturing a thoracic vertebra.  He did not report a head injury.  A June 2007 polytrauma neuropsychology consult note reflects that he reportedly sustained a possible head injury when he was blown out of his vehicle in a tornado or wind storm in Kuwait, with a period of lost consciousness for maybe 20 minutes.  He also reported being blown off his feet by the concussion of a SCUD missile detonation in another incident.  The examiner diagnosed posttraumatic stress disorder (PTSD), cognitive disorder, not otherwise specified (NOS), alcohol abuse, and mild TBI in December 2005 with loss of consciousness.  In January 2008, the Veteran reported that he was knocked out on three occasions for an excess of 10 to 15 minutes, all artillery-related.  He said a SCUD missile hit the camp, he hit his head on a bulldozer, and another time he dove into a ditch, hit his head, and knocked himself out.  In March 2008, he claimed he saw intense combat and was blown out of his vehicle, injuring his back and "very likely sustained TBI."  The examiner recommended further testing as it was possible that his symptoms were secondary to concussion.  Some of the VA treatment records reflect a diagnosis of concussion or residuals of TBI.

At his March 2011 Board hearing, the Veteran testified that on March 4, 2003, his truck was hit in a storm and rolled over, he was thrown clear, and then he was run over by another vehicle, fracturing his spine.  He said he was unconscious for 5 to 6 hours.

As there is evidence of a current diagnosis of residuals of TBI, a service treatment record showing evidence of an in-service incident in which the Veteran injured his shoulder and back after falling from or climbing down from a truck, buddy statements to the effect that the Veteran had concussions and loss of consciousness in March 2003 during service, the Veteran's reports of continuity of symptoms since service, and an indication that the disability may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has current chronic residuals of TBI that are related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for residuals of a TBI since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  The RO/AMC should contact any appropriate records repositories in an attempt to obtain any additional service treatment records as well as service personnel records of the Veteran.

3.  The RO/AMC should arrange for a VA examination of the Veteran to determine the etiology and date of onset of any current TBI residuals.  The examiner must review the claims folder and this remand prior to the examination, and the examination report should reflect that this was done.  All indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to the following questions: 

(a) Does the Veteran have current residuals of a TBI?  
(b) If yes, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current residuals of a TBI began in service or are causally related to service.

The rationale for any opinion expressed should be provided in the examination report.

4.  Thereafter, the RO/AMC should readjudicate the claim for service connection for a TBI, with consideration of all of the evidence of record, including any evidence added to the file after the May 2009 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


